Citation Nr: 1810727	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis (previously rated as bilateral knee arthritis).  

2.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  

This case was before the Board and remanded in January 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In August 2014, the Veteran's representative, California Department of Veterans Affairs (CDVA), submitted a Statement of Accredited Representative in Appealed Case, indicating that argument would be provided at the requested Board videoconference hearing.  The hearing request was withdrawn in May 2014.  After consideration of the evidence of record, the Board remanded the matter for additional medical records and Social Security Administration records.  Subsequently, new VA examinations were also conducted to assess the severity of the Veteran's knee disabilities.  

To date, CDVA has not been afforded the opportunity to submit an updated VA Form 646, or its equivalent, with on the merits discussion, on the Veteran's behalf regarding his claims on appeal.  The purpose of such statement is to give a claimant's representative the opportunity to review the appeal and submit a statement regarding the appeal prior to certification to the Board.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 25.b.  On remand, CDVA must be given full opportunity to review the claims file and submit evidence and/or argument in support of the Veteran's claims on appeal.  See 38 C.F.R. § 20.600 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's representative, California Department of Veterans Affairs, with an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case, or equivalent, submitting any additional evidence and/or argument in support of the claims on appeal.  

2.  Then take any appropriate action.  The case should thereafter be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

